DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/28/2022 and 8/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20140067779; machine translation attached).
Regarding claim 1, Lee discloses a flush toilet, comprising: 
a toilet body (T) that includes a bowl part (bowl of T) that receives waste; 
a functional part (rear portion of 1) that is provided on a back side of the toilet body; 
a panel member (11) that covers a side surface (side surface of the rear portion of 1) of the functional part; 
a magnet (131) that is provided on one of the panel member and the toilet body (131 is provided on T); 
a magnetic body (111) that is provided on another of the panel member and the toilet body (111 is provided on 11; Examiner notes “another of the panel member and toilet body” has been interpreted as “the other of the panel member and the toilet body”); and 
a holding part (133) that holds one of the magnet and the magnetic body to be capable of being moved or deformed toward another of the magnet and the magnetic body (133 holds 131 such that 111 is capable of being moved toward 131).
Regarding claim 2, Lee discloses wherein the holding part includes a supporting surface (portion of 133 near 111) that suppresses moving or deforming of one of the magnet and the magnetic body toward another of the magnet and the magnetic body (the portion of 133 near 111 suppressing moving of 131 towards 111), and a part of one of the magnet and the magnetic body (portion of 111 near 11) is capable of being moved or deformed toward another of the magnet and the magnetic body relative to the supporting surface (the portion of 111 near 11 is capable of being moved toward 131).
Regarding claim 3, Lee discloses wherein one of the magnet and the magnetic body includes a protrusion part (portion of 111 that protrudes towards a side of 131) that protrudes toward a side of another of the magnet and the magnetic body relative to the supporting surface (the portion of 111 protrudes towards a side of 131 relative to the portion of 133 near 111).
Regarding claim 4, Lee discloses wherein the holding part holds one of the magnet (133 holds 131) and the magnetic body to be capable of being moved or deformed in a direction that intersects with a direction toward the magnet or the magnetic body (133 provides spacing portions 150 allowing 111 to be moved in a direction that intersects with the direction towards 131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (KR 20140067779; machine translation attached) in view of Yamane (JP 2007262701; machine translation attached).
Regarding claim 5, Lee discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Lee does not disclose a protection part as claimed.
Yamane discloses a western-style toilet bowl comprising a protection part (41) that is provided on one of the magnet and the magnetic body (31), contacts another of the magnet and the magnetic body (41 contacts 52), and is a non-magnetic body (¶ 0034).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee, to include a protection part as claimed, as taught by Yamane, in order to allow the surface member to be washed with water without deteriorating the magnet (¶ 0029), the surface member can be attached and detached smoothly, and to prevent water from penetrating each surface member (¶ 0036).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 206015830; machine translation attached) is directed to the state of the art as disclosing a pedestal (1) having a back cover (3), a magnet (4) and an iron plate (5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754